Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/028,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose all the limitations of the aforementioned claims of the current application except for “an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.” TANG  (CN207442540U, hereinafter TANG) discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular arrangement (See Fig.1, Items#6, 9, 10 and 12, disclose a lower support cover 6, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing). The copending application and TANG are analogous art since they both deal with wireless charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by copending application with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at a predetermined distance between one another.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/028,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose all the limitations of the aforementioned claims of the current application except for “an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.” TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular arrangement (See Fig.1, Items#6, 9, 10 and 12, disclose a lower support cover 6, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing). The copending application and TANG are analogous art since they both deal with wireless charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by copending application with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at a predetermined distance between one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAARMAN et al. (US 2009/0212637 A1, hereinafter BAARMAN) in view of PARTOVI (2012/0146576 A1, hereinafter PARTOVI) and in further view of TANG et al. (CN207442540U, hereinafter TANG).
                                   
    PNG
    media_image1.png
    785
    352
    media_image1.png
    Greyscale

As per claim 1, BAARMAN discloses an alignment module comprising: 
an annular magnetic alignment component including a plurality of  magnets (See Fig.1, Item#26, discloses an annular magnet [the magnets form a ring shaped structure] coaxial with the coil), each  magnet having: 
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.11, Item#624G, discloses an inner magnet with north polarity at the top and south at the bottom); 
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.11, Items#624A-624F, discloses the outer magnets are in the opposite polarity to that of the inner magnet); and 
a non-magnetized central region disposed between the inner region and the outer region (See Fig.11, discloses a non-magnetized gap between the inner magnetic region and the outer magnetic region). However BAARMAN does not disclose the magnets comprise an arcuate structure or an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
PARTOVI discloses a magnetic alignment structure comprising an annular magnetic structure comprising arcuate magnets (See Fig.21, discloses a ring-shaped magnet comprising a plurality of curved magnets, also see Fig.20(h), discloses the magnets can be concentric circles of opposite polarity, such that the inner ring has a different magnetization direction than the outer ring).
BAARMAN and PARTOVI are analogous art since they both deal with wireless charging comprising a magnetic alignment mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN with that of PARTOVI by adopting the arcuate magnetic structure an obvious alternative for the benefit of reducing the effect of the magnetic field of the magnetic alignment mechanism on the wireless charging mechanism. However BAARMAN and PARTOVI do not disclose an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular arrangement (See Fig.1, Items#6, 9, 10 and 12, and Par.22, disclose a lower support cover 6, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing).
BAARMAN, PARTOVI and TANG are analogous art since they all deal with wireless charging comprising a magnetic alignment mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed BAARMAN and PARTOVI with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at a predetermined distance between one another.

As per claim 3, BAARMAN, PARTOVI and TANG disclose the alignment module of claim 1 as discussed above, wherein the encapsulating structure has an annular shape (See TANG, Fig.1, discloses the magnets 6 are arranged in an annular shape inside the annular encapsulating structure).

As per claim 4, BAARMAN, PARTOVI and TANG disclose the alignment module of claim 3 as discussed above, wherein the encapsulating structure comprises an annular front enclosure and an annular rear enclosure joined at inner and outer edges thereof (See TANG, Fig.1, Items#6 and 12, disclose a lower cover on which the magnets sit and an upper panel 12).

As per claims 5-7, BAARMAN, PARTOVI and TANG disclose alignment module of claim 4 as discussed above, however they do not disclose wherein the annular front enclosure and the annular rear enclosure are made of plastic, the annular front enclosure and the annular rear enclosure are joined by a weld, or the annular front enclosure is formed in a first injection molding stage and the annular rear enclosure is injection molded onto the annular front enclosure. However the examiner asserts that these are all well known coupling and manufacturing processes for the encapsulating structure and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN, PARTOVI and TANG such that the item is made of plastic via injection molding and that the front and the back are joined via a weld for the benefit of reducing the weight of the encapsulating structure and securing the two sides together to secure the magnets within.

As per claim 8, BAARMAN, PARTOVI and TANG disclose the alignment module of claim 1 wherein the encapsulating structure comprises an annular front enclosure, an annular back enclosure, an annular inner side enclosure and an annular outer side enclosure and wherein the annular front enclosure and the annular back enclosure are joined to the annular inner side enclosure and the annular outer side enclosure by adhesive (See TANG, Fig.1, Items#6, 12, disclose a front and back enclosure, Item#6 and 10, disclose the inner and outer annular sides, the sides are held together). Even though BAARMAN, PARTOVI and TANG the use of adhesive to attach the encapsulating structure to the electronic device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN, PARTOVI and TANG such that adhesive is used in between the front and back annular sides and to connect the encapsulating structure to the electronic device for the benefit of securely closing the encapsulating structure and securing the structure to the inside of the electronic device.
Claims 2 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAARMAN in view of PARTOVI (2012/0146576 A1, hereinafter PARTOVI) and TANG and in further view of YEH (US 2012/0306440A1, hereinafter YEH).
As per claims 2, BAARMAN, PARTOVI and TANG disclose the alignment module of claim 1 as discussed above wherein the encapsulating structure further holds the rectangular magnet in a fixed position outboard of the annular magnetic alignment component (See TANG, Fig.1, Item#10 and Par.23 discloses housing part comprising a plurality of apertures for receiving each of the magnets for keeping them fixed in the structure). However BAARMAN, PARTOVI and TANG do not disclose further comprising: a rotational alignment component comprising a rectangular magnet.
YEH discloses a handheld electronic device with a positioning function comprising a
rotational alignment component comprising a magnet disposed outside the perimeter of the annular magnetic alignment component (See Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet, PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and YEH such that the orientation magnet is 2 rectangular instead of 2 circular magnets).
BAARMAN, PARTOVI, TANG and YEH are analogous art since they all deal with alignment mechanisms for wireless charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by PARTOVI with that of YEH by adding the rotational magnet for the benefit of assisting the device into a desired orientation when the device is placed on the charger.
As per claim 9, Claim 9 is a combination of the limitations of claims 1 and 2 and the rejection applied to both claims 1 and 2 is applied to claim 9.

As per claim 10, BAARMAN, PARTOVI, TANG and YEH disclose the alignment module of claim 9 wherein the encapsulating structure comprises: 
a front planar layer (See TANG, Fig.1, Item#12); 
a back planar layer (See TANG, Fig.1, Item#6); and 
a magnet-holding layer, the magnet-holding layer having a circular opening therethrough to accommodate the annular magnetic alignment component (See TANG, Fig.1, Item#10) and a rectangular opening therethrough to accommodate the rectangular magnet (See YEH, Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN, PARTOVI, TANG and YEH such that the encapsulating structure includes rectangular opening therethrough to accommodate the rectangular magnet for the benefit of holding the magnet in place at a specified distance to the annular magnetic structure.

As per claim 11, BAARMAN, PARTOVI, TANG and YEH disclose the alignment module of claim 10 as discussed above, wherein the magnet-holding layer, the arcuate magnets, and the rectangular magnet have equal thicknesses (See PARTOVI, Fig.21, discloses arcuate magnets, also see Fig.19, discloses that the magnets have the same thickness, TANG Fig.1, also discloses the plurality of magnets 9 have the same thickness).

As per claim 12, BAARMAN, PARTOVI, TANG and YEH disclose the alignment module of claim 10 as discussed above, wherein the magnet-holding layer includes a disc of material filling a region inboard of the annular magnetic alignment component (See TANG, Fig.1, Items#10 and 12).

As per claim 13, BAARMAN, PARTOVI, TANG and YEH disclose the alignment module of claim 10, however they do not disclose further comprising: a first adhesive layer attaching the front planar layer to the magnet-holding layer; and a second adhesive layer attaching the back planar layer to the magnet-holding layer. adhesive to attach the encapsulating structure to the electronic device. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN, PARTOVI and TANG such that a first adhesive layer attaching the front planar layer to the magnet-holding layer; and a second adhesive layer attaching the back planar layer to the magnet-holding layer. adhesive to attach the encapsulating structure to the electronic device for the benefit of securely closing the encapsulating structure and securing the structure to the inside of the electronic device.

As per claim 14, BAARMAN, PARTOVI, TANG and YEH the alignment module of claim 10 wherein the front planar layer and the back planar layer are rectangular layers with rounded corners (See TANG, Fig.1, Items#6 and 12 discloses round layers, also see PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular, if the rectangular magnetic structure is adopted such that if fits a rectangular device such as a mobile phone, structure the encapsulating structure to match that of the magnetic structure would be an obvious to one of ordinary skill in the art such that the rectangular magnetic structure fits inside the rectangular encapsulation structure).
As per claim 15, BAARMAN, PARTOVI, TANG and YEH disclose the alignment module of claim 9 wherein the encapsulating structure has an opening through a region inside an inner perimeter of the annular magnetic alignment component (See TANG, Fig.1, and Par.22, disclose the middle part of the rotating sphere 5 is provided with a threaded through hole connected with the connecting bolt 8, the middle part of the connecting bolt 8 is provided with a wire through hole).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAARMAN in view of PARTOVI and ITO et al. (US 2017/0005399 A1, hereinafter ITO) and in further view of TANG.
As per claim 16, BAARMAN discloses an alignment module comprising: 
an annular magnetic alignment component including a plurality of magnets (See Fig.1, Item#26, discloses an annular magnet [the magnets form a ring shaped structure]), each magnet having: 
an inner region having a magnetic polarity oriented in a first axial direction (See Fig.11, Item#624G, discloses an inner magnet with north polarity at the top and south at the bottom); 
an outer region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.11, Items#624A-624F, discloses the outer magnets are in the opposite polarity to that of the inner magnet); and 
a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.11, discloses a non-magnetized gap between the inner magnetic region and the outer magnetic region). However BAARMAN does not disclose the plurality of magnets are arcuate, an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement; and a near-field communication (NFC) coil disposed within the encapsulating structure and coaxial with the annular magnetic alignment component, the NFC coil coupled to an NFC tag circuit.
PARTOVI discloses a magnetic alignment structure comprising an annular magnetic structure comprising arcuate magnets (See Fig.21, discloses a ring-shaped magnet comprising a plurality of curved magnets and outboard of a coil, also see Fig.20(h), discloses the magnets can be concentric circles of opposite polarity).
BAARMAN and PARTOVI are analogous art since they both deal with wireless charging comprising a magnetic alignment mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN with that of PARTOVI by adopting the arcuate magnetic structure outboard of the inductive coil as an obvious alternative for the benefit of reducing the effect of the magnetic field of the magnetic alignment mechanism on the wireless charging mechanism. However, BAARMAN and PARTOVI do not disclose a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with another device through the charging surface or an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
ITO discloses an antenna device comprising a housing including a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil (See Fig.15A and Par.123, disclose an NFC coil 2 coaxial with charge receiving coil 3), the NFC coil configured to wirelessly exchange signals with another device through the interface surface (See Fig.15A, Item#2 and Par.34, disclose a near field communication coil for communicating with a target device 300).
BAARMAN, PARTOVI and ITO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN and PARTOVI with that of ITO by adding the NFC coil coaxially with the charge receiving coil for the benefit of allowing the device to communicate with an external device. However BAARMAN, PARTOVI and ITO do not disclose an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular arrangement (See Fig.1, Items#6, 9, 10 and 12, and Par.22, disclose a lower support cover 6, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing).
BAARMAN, PARTOVI, ITO and TANG are analogous art since they all deal with wireless charging comprising a magnetic alignment mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed BAARMAN, PARTOVI and ITO with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at a predetermined distance between one another.

As per claim 17, BAARMAN, PARTOVI, ITO and TANG  disclose the alignment module of claim 16 as discussed above, wherein the NFC coil is disposed inboard of the annular magnetic alignment component (See ITO , See Fig.15A and Par.123, disclose an NFC coil 2 coaxial with charge receiving coil 3, replacing the inductive coil with the coaxial inductive and NFC coils would place the NFC coil in the area between the inductive coil and the magnet).

As per claim 18, BAARMAN, PARTOVI, ITO and TANG disclose a front planar layer (See TANG, Fig.1, Item#12); a back planar layer (See TANG, Fig.1, Item#6); and a magnet-holding layer, the magnet-holding layer having a circular opening therethrough to accommodate the annular magnetic alignment component (See TANG, Fig.1, Item#10).

As per claim 19, BAARMAN, PARTOVI, ITO and TANG disclose the alignment module of claim 18 wherein the magnet-holding layer and the arcuate magnets have equal thicknesses (See PARTOVI, Fig.21, discloses arcuate magnets, also see Fig.19, discloses that the magnets have the same thickness, TANG Fig.1, also discloses the plurality of magnets 9 have the same thickness).

As per claim 20, BAARMAN, PARTOVI, ITO and TANG disclose the alignment module of claim 18 wherein the magnet-holding layer includes a disc of material filling a region interior to the annular magnetic alignment component and the NFC coil (See TANG, Fig.1, Items#10 and 12).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAARMAN in view of PARTOVI, ITO and TANG and in further view of YEH.
As per claim 21, BAARMAN, PARTOVI, ITO and TANG disclose the alignment module of claim 18 as discussed above, however they do not disclose further comprising: a rotational alignment component comprising a rectangular magnet and disposed outboard of the annular magnetic alignment component, wherein the magnet-holding layer has a rectangular opening therethrough to accommodate the rotational alignment component.
YEH discloses a handheld electronic device with a positioning function comprising a
rotational alignment component comprising a magnet disposed outside the perimeter of the annular magnetic alignment component (See Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet, PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and YEH such that the orientation magnet is 2 rectangular instead of 2 circular magnets).
BAARMAN, PARTOVI, ITO, TANG and YEH are analogous art since they all deal with alignment mechanisms for wireless charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BAARMAN, PARTOVI, ITO and TANG with that of YEH by adding the rotational magnet for the benefit of assisting the device into a desired orientation when the device is placed on the charger. Even though BAARMAN, PARTOVI, ITO, TANG and YEH  do not disclose wherein the magnet-holding layer has a rectangular opening therethrough to accommodate the rotational alignment component, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN, PARTOVI, ITO, TANG and YEH  such that the encapsulating structure includes rectangular opening therethrough to accommodate the rectangular magnet for the benefit of holding the magnet in place at a specified distance to the annular magnetic structure.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859